DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 11/09/2021.  
Claims 1-5 and 7-13 are pending in the case.  
Claims 6, 14 and 15 have been cancelled.  
No claims have been added.  
Claims 1 and 9 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2018/0113520 A1, published 04/26/2018, hereinafter “Klein”) in view of Wygonik et al. (US 2018/00061374 A1, filed on 08/23/2016, hereinafter “Wygonik”) and further in view of Klein et al. (US 2018/0330694, effectively filed on 05/14/2017, hereinafter “Klein2”).

Independent Claims 1:
	Klein discloses a device comprising:
housing (Klein: Figs. 1 and 13, ¶ [0101]);
a display disposed inside the housing and including a first region and a second region extending from the first region (Klein: Fig. 1, ¶ [0025]-[0026]);
a first sensor measuring an inclined angle between the first region and the second region (Klein: Figs. 1 and 4, ¶ [0033], [0050].);
a second sensor detecting whether or not one surface of the housing is in contact with an external object (Klein: ¶ [0053], [0061]-[0063]); and 
a processor electrically connected to the display, the first sensor, and the second sensor (Klein: Figs. 1 and 13, ¶ [0034], [0103]-[0108]),
wherein the processor turns on the first region and turns off the second region if the angle is within a specified range and the one surface of the housing contacts the external object (The grip sensor (second sensor) can determine when and how the user is gripping the housing of the device, Klein: Fig. 8, [0061]-[0063].  Switching between views can be based on the measured hinge angle of the hinge gesture, Klein: Fig. 5, ¶ [0050]. Based on the hinge angle and the particular grip of the user, a new application can be displayed in a particular region of the device (turn on the first region) rather than the entire display device, Klein: ¶ [0063].  When in a single tasking state, a first display is on (turn on the first region) and the second display is turned off (turns off the second region), Klein: ¶ [0038].).
Klein does not appear to expressly teach a device wherein: 
the first sensor is disposed at an edge of the housing; and
if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, output the application execution screen through the first region by reducing the application execution screen and turning of the second region.
wherein the first sensor is disposed at an edge of the housing (The hinge sensor is located at the hinge (edge of the housing), Wygonik: Fig. 2A, ¶ [0037].  The sensors can also determine whether the device is being held by the user (housing touching an external object) or placed on a surface (housing touching an external object), Wygonik: ¶ [0035].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein wherein the first sensor is disposed at an edge of the housing, as taught by Wygonik.
One would have been motivated to make such a combination in order to provide an effective position for the hinge sensor (Wygonik: Fig. 2A, ¶ [0037].).
Klein in view of Wygonik does not appear to expressly teach a method wherein if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, output the application execution screen through the first region by reducing the application execution screen and turning of the second region.
However, Klein2 teaches a device wherein if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, output the application execution screen through the first region by reducing the application execution screen and turning of the second region (An application can be displayed on both screens when the hinge is at a 180 degree angle, Klien2: Figs. 3 and 5, ¶ [0068]. The display content can change based on the .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein in view of Wygonik wherein if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, output the application execution screen through the first region by reducing the application execution screen and turning of the second region, as taught by Klein2.
One would have been motivated to make such a combination in order to improve the user’s experience by optimizing the presentation of the content based on the posture of the user device (Klein2: Figs. 3-5, ¶ [0068], [0070]-[0071], [0086].).

Claim 8:
	The rejection of claim 1 is incorporated.  Klein in view of Wygonik and further in view of Klien2 further teaches a device further comprising a hinge supporting the first region and the second region such that the inclined angle between the first region and the second region is maintained (Klein: Fig. 7, ¶ [0026]).

Claim(s) 2, 3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Wygonik, further in view of Klein2 and further in view of Vranjes et al. (US 2016/0189328 A1, published 06/30/2016, hereinafter “Vranjes”).

Claim 2:
	The rejection of claim 1 is incorporated.  Klein in view of Wygonik and further in view of Klien2does not appear to expressly teach a device wherein the processor:
outputs a first icon to a specified region of the display if the angle is within the specified range and the one surface of the housing contacts the external object; and 
turns on the first region and turns off the second region in response to a first user input for touching the first icon.
However, Vranjes teaches a device wherein the user is prompted to select a continue control (first icon) in order to switch to another presentation mode based on detecting a mode change trigger (Vranjes: Figs. 7-8, ¶ [0088].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik and further in view of Klien2wherein the user is prompted to select a continue control (first icon) in order to switch to another presentation mode based on detecting a mode change trigger, as taught by Vranjes.
One would have been motivated to make such a combination in order to better ensure that the user intended to switch to the different mode (Vranjes: Figs. 7-8, ¶ [0088].).
	In combination, Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes teaches a device wherein the processor:
outputs a first icon to a specified region of the display if the angle is within the specified range and the one surface of the housing contacts the external object (The device switches to another viewing mode based on the hinge angle being within a specified range and the particular grip location of the user (mode switching trigger), Klein: ¶ [0050], [0061]-[0063].  In response to detecting a mode switching trigger, the user is prompted to select an icon in order to confirm or cancel the switching to the particular mode, Vranjes: Figs. 7-8, ¶ [0088].); and 
turns on the first region and turns off the second region in response to a first user input for touching the first icon (The mode is switched based on the user selecting the continue control (first icon), Vranjes: Figs. 7-8, ¶ [0088].  Based on the switching mode corresponding to a particular hinge angle and the particular grip of the user, a new application can be displayed in a particular region of the device (turn on the first region) rather than the entire display device, Klein: ¶ [0063].  When in a single tasking state, a first display is on (turn on the first region) and the second display is turned off (turns off the second region), Klein: ¶ [0038].).

Claim 3:
	The rejection of claim 2 is incorporated.  Klein in view of Wygonik and further in view of Vranjes further teaches a device wherein the processor: 
outputs a second icon to the specified region (The user can switch to a mode wherein different content can be displayed on each display region ; and 
outputs different application execution screens to the first region and the second region in response to a second user input for touching the second icon (The mode is switched based on the user selecting the continue control (first icon), Vranjes: Figs. 7-8, ¶ [0088].  The mode comprises different content being displayed on each display region, Klein: ¶ [0057].  The content can correspond to different applications, Klein: Fig. 2, ¶ [0038], [0043].).

Independent Claim 9:
Klein discloses a device comprising:
housing (Klein: Figs. 1 and 13, ¶ [0101]);
a display disposed inside the housing and including a first region and a second region extending from the first region (Klein: Fig. 1, ¶ [0025]-[0026]);
a first sensor measuring an inclined angle between the first region and the second region (Klein: Figs. 1 and 4, ¶ [0033], [0050].);
a second sensor detecting whether or not one surface of the housing is in contact with an external object (Klein: ¶ [0053], [0061]-[0063]); and 
a processor electrically connected to the display, the first sensor, and the second sensor (Klein: Figs. 1 and 13, ¶ [0034], [0103]-[0108]),
wherein the processor turns on the first region and turns off the second region if the angle is within a specified range and the one surface of the housing contacts the external object (The grip sensor (second sensor) can determine when and how the user is gripping the housing of the device, Klein: Fig. 8, [0061]-[0063].  Switching between views can be based on the measured hinge angle of the hinge gesture, Klein: Fig. 5, ¶ [0050]. Based on the hinge angle and the particular grip of the user, a new application can be displayed in a particular region of the device (turn on the first region) rather than the entire display device, Klein: ¶ [0063].  When in a single tasking state, a first display is on (turn on the first region) and the second display is turned off (turns off the second region), Klein: ¶ [0038].).
Klein does not appear to expressly teach a device wherein: 
the first sensor is disposed at an edge of the housing; and
if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, output a first icon for outputting the application execution screen through the first region by reducing the application execution screen and turning off the second region.
wherein the first sensor is disposed at an edge of the housing (The hinge sensor is located at the hinge (edge of the housing), Wygonik: Fig. 2A, ¶ [0037].  The sensors can also determine whether the device is being held by the user (housing touching an external object) or placed on a surface (housing touching an external object), Wygonik: ¶ [0035].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein wherein the first sensor is disposed at an edge of the housing, as taught by Wygonik.
One would have been motivated to make such a combination in order to provide an effective position for the hinge sensor (Wygonik: Fig. 2A, ¶ [0037].).
Klein in view of Wygonik does not appear to expressly teach a method wherein if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, output a first icon for outputting the application execution screen through the first region by reducing the application execution screen and turning off the second region.
However, Klein2 teaches a device wherein if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, outputting the application execution screen through the first region by reducing the application execution screen and turning off the second region (An application can be displayed on both screens when the hinge is at a 180 degree angle, Klien2: Figs. 3 and 5, ¶ [0068]. The display content can change based on the .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Klein in view of Wygonik wherein if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, outputting the application execution screen through the first region by reducing the application execution screen and turning off the second region, as taught by Klein2.
One would have been motivated to make such a combination in order to improve the user’s experience by optimizing the presentation of the content based on the posture of the user device (Klein2: Figs. 3-5, ¶ [0068], [0070]-[0071], [0086].).
Klein in view of Wygonik and further in view of Klien2 does not appear to expressly teach a device wherein outputting the application execution screen on the first region comprises the processor outputting, through the display, a first icon for outputting the application execution screen through the first region and turning off the second region.
However, Vranjes teaches a device wherein the processor outputs a continue control (first icon) to enable to user to switch to another presentation mode based on detecting a mode change trigger (Vranjes: Figs. 7-8, ¶ [0088].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of wherein the processor outputs a continue control (first icon) to enable to user to switch to another presentation mode based on detecting a mode change trigger, as taught by Vranjes.
One would have been motivated to make such a combination in order to better ensure that the user intended to switch to the different mode (Vranjes: Figs. 7-8, ¶ [0088].).
	In combination, Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes teaches a device wherein if the angle is within the specified range and a surface opposite to the second region as the one surface of the housing contacts the external object, in a state in which an application execution screen is being output through the display, output a first icon for outputting the application execution screen through the first region by reducing the application execution screen and turning off the second region (An application can be displayed on both screens when the hinge is at a 180 degree angle, Klien2: Figs. 3 and 5, ¶ [0068]. The display content can change based on the orientation of the device, Klein2: ¶ [0086].  In the laptop orientation the application is displayed on the top screen and the bottom screen can be turned off, Klein2: Fig. 4, ¶ [0070]-[0071].  In response to detecting a mode switching trigger, the user is prompted to select an icon in order to confirm or cancel the switching to the particular mode, Vranjes: Figs. 7-8, ¶ [0088].).

Claim 10:
	The rejection of claim 9 is incorporated.  Klein in view of Wygonik, further in view of Klein2 and further in view of Vranjes further teaches a device wherein the processor turns on the first region and turns off the second region in response to a first user input for touching the first icon (The mode is switched based on the user selecting the continue control (first icon), Vranjes: Figs. 7-8, ¶ [0088].  The mode can switch based on the device being put in a laptop posture, wherein the first region is turned on and the second region is turned off, Klein2: Figs. 3-5, ¶ [0068], [0070]-[0071], [0086].).

Claim 11:
	The rejection of claim 10 is incorporated.  Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes further teaches a device wherein the processor: 
outputs a second icon to the specified region (The user can switch to a mode wherein different content can be displayed on each display region from a mode where only one display region was displaying content, Klein: Fig. 7, ¶ [0057].  The content can correspond to different applications, Klein: Fig. 2, ¶ [0038], [0043].  The user is prompted to select an icon to confirm the switching to the different mode, Vranjes: Figs. 7-8, ¶ [0088].); and 
outputs different application execution screens to the first region and the second region in response to a second user input for touching the second icon (The mode is switched based on the user selecting the continue control (first icon), Vranjes: Figs. 7-8, ¶ [0088].  The mode comprises different content being displayed on each display region, Klein: ¶ [0057].  .

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes and further in view of Seo et al. (US 2013/0321340 A1, published  12/05/2013, hereinafter “Seo”).

Claims 4 and 12:
	The rejection of claims 3 and 11 are incorporated.  Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes does not appear to expressly teach a device wherein the processor outputs an application list to the second region, and outputs the selected application execution screen through the second region in response to a third user input for selecting any one in the application list. 
	However, Seo teaches a device wherein the processor outputs an application list to the second region, and outputs the selected application execution screen through the second region in response to a third user input for selecting any one in the application list (Seo: Fig. 8C, ¶ [0171]-[0174]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes wherein the processor outputs an application list to the second region, and outputs the selected application execution screen through the second region in response to a third user input for selecting any one in the application list, as taught by Seo.
	One would have been motivated to make such a combination in order to provide an effective means for navigating between different running applications (Seo: Fig. 8C, ¶ [0171]-[0174].).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Wygonik, further in view of Klien2, further in view of Vranjes and further in view of Chen et al. (US 2020/0175945 A1, effectively filed on 04/20/2017, hereinafter “Chen”).

Claims 5 and 13:
	The rejection of claims 2 and 9 are incorporated.  Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes does not appear to expressly teach a device wherein the processor outputs a home key, a back key, and a menu key to the specified region.
	However, Chen teaches a device wherein the processor outputs a home key, a back key, and a menu key to the specified region (The device can correspond to an Android system, Chen: ¶ [0150] last sentence.  Fig. 10A of Chen illustrates a triangle, circle and square at the bottom of the front surface interface.  One of ordinary skill in the art would know that the triangle, circle and square icons in an Android system corresponds to a back key (triangle), a home key (circle) and a menu key (square).).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik, further in view of Klien2 and further in view of Vranjes wherein the processor outputs a home key, a back key, and a menu key to the specified region, as taught by Chen.
	One would have been motivated to make such a combination in order to provide a more effective navigation means (Chen: Fig. 10A.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Wygonik, further in view of Klien2 and further in view of Seo.

Claim 7:
	The rejection of claim 1 is incorporated.  Klein in view of Wygonik and further in view of Klien2 does not appear to expressly teach a device wherein the processor is configured to output, through the second region, a control screen by which the first region is controllable. 
	However, Seo teaches a device wherein the processor is configured to output, through the second region, a control screen by which the first region is controllable (Seo: Fig. 25D, ¶ [0534]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Klein in view of Wygonik and further in view of Klien2 wherein the processor is configured to output, through the second region, a control screen by which the first region is controllable, as taught by Seo.
	One would have been motivated to make such a combination in order to provide an effective means for changing modes in a camera application (Seo: Fig. 25D, ¶ [0534]).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175